                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DAVID MCNAIR,

                      Plaintiff,                   Case No. 1:20-cv-63

v.                                                 Honorable Janet T. Neff

COLLIN PRATT et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c). The

Court must accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court

will dismiss Plaintiff’s complaint for failure to state a claim against Defendants Cunningham,

Wyse, and Miller.

                                          Discussion

I.     Factual Allegations

              Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Michigan Reformatory (RMI) in Ionia, Ionia County, Michigan. The events about

which he complains occurred at that facility. Plaintiff sues MDOC employees: Correctional
Officer Collin Pratt, Sergeant Unknown Cunningham, Sergeant Unknown Wise, and Inspector

Unknown Miller.

                Plaintiff alleges a series of connected events that occurred on June 11, 2019. First,

Defendant Pratt used a racial slur against Plaintiff. Defendant Pratt then commanded Defendant

to return to his unit. Plaintiff informed Defendant Pratt that he was headed to school and would

return afterward. Defendant Pratt asked if Plaintiff was refusing, and Plaintiff denied refusing and

stated that he would return to his unit as ordered.

                Defendant Pratt then detained and handcuffed Plaintiff, subsequently taking him to

segregation. In the process, Defendant Pratt tightly squeezed Plaintiff’s arm. Upon arriving in

segregation, Defendant Pratt “slammed [Plaintiff’s] face into a barred window,” “pressed

[Plaintiff’s] face against the bars with his forearm behind [Plaintiff’s] head,” and “slam[med]

[Plaintiff’s] head on the cement floor causing serious injury to his face and head.” (Compl., ECF

No. 1, PageID.3-4.)

                After the incident, Defendants Cunningham, Wyse, and Miller were all told what

happened. Plaintiff alleges that Defendant Cunningham responded, “I don’t give a fuck about it”

and did not want to hear about it. (Id., PageID.4.) Defendant Wyse only shook his head.

Defendant Miller, who was told about the incident by another inmate, responded, “I know we are

not having this conversation.” (Id.) Immediately after the incident, Defendant Pratt “was escorted

off the facility, placed on a stop work order, and eventually fired.” (Id.)

                Plaintiff seeks compensatory and punitive damages as well as attorney’s fees and

costs.

II.      Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.
                                                  2
v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271




                                                   3
(1994). Plaintiff alleges violations of the prohibition against cruel and unusual punishment under

the Eighth Amendment.

III.   Defendants Cunningham, Wyse, and Miller

               Plaintiff fails to make specific factual allegations against Defendants Cunningham,

Wyse, and Miller, other than his claims that they presumably acted with indifference after the

incident.

               Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at

676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556

F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

               Here, Plaintiff alleges that Defendants Cunninham, Wyse, and Miller did little in

response to reports of Plaintiff’s incident with Defendant Pratt. However, Plaintiff informed

Defendants Cunningham, Wyse, and Miller only of Defendant Pratt’s prior conduct. Plaintiff does

not allege that he faced an ongoing or prospective risk. Contrary to Plaintiff’s assertions, he has

not alleged facts suggesting Defendants Cunningham, Wyse, and Miller “implicitly authorized

and/or approved and/or knowingly acquiesced in Defendant Pratt’s conduct . . . .” (Compl., ECF
                                                 4
No. 1, PageID.6.) Moreover, despite the allegations suggesting that Defendants Cunningham,

Wyse, and Miller failed to act, Plaintiff alleges that Defendant Pratt was quickly removed from

the facility and eventually fired.

               Thus, Plaintiff has failed to allege that Defendants Cunningham, Wyse, and Miller

engaged in any active unconstitutional behavior. Accordingly, he fails to state a claim against

them.

IV.     Defendant Pratt

               Plaintiff alleges that Defendant Pratt used excessive force in violation of the Eighth

Amendment.

               The Eighth Amendment embodies a constitutional limitation on the power of the

states to punish those convicted of a crime. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” See Rhodes v. Chapman, 452 U.S. 337,

345-46 (1981); Trop v. Dulles, 356 U.S. 86, 101 (1958). The Eighth Amendment also prohibits

conditions of confinement which, although not physically barbarous, “involve the unnecessary and

wanton infliction of pain.” Rhodes, 452 U.S. at 346. Among unnecessary and wanton infliction

of pain are those that are “totally without penological justification.” Id.

               Generally, restrictions and even harsh conditions of confinement are not necessarily

cruel and unusual punishment prohibited by the Eighth Amendment. Rhodes, 452 U.S. 347. The

Supreme Court has held that “whenever guards use force to keep order,” the standards enunciated

in Whitley, 475 U.S. 312, should be applied. Hudson v. McMillian, 503 U.S. 1, 7 (1992); see also

Wilkins v. Gaddy, 559 U.S. 34, 37-39 (2010). Under Whitley, the core judicial inquiry is “whether

force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Hudson, 503 U.S. at 6-7; Wilkins, 559 U.S. at 37. In determining

whether the use of force is wanton and unnecessary, the court should evaluate the need for
                                                  5
application of force, the relationship between that need and the amount of force used, the threat

“reasonably perceived by the responsible officials,” and any efforts made to temper the severity of

the forceful response. Hudson, 503 U.S. at 6-7 (citing Whitley, 475 U.S. at 321); accord Griffin v.

Hardrick, 604 F.3d 949, 953-54 (6th Cir. 2010); McHenry v. Chadwick, 896 F.2d 184 (6th Cir.

1990). Physical restraints are constitutionally permissible where there is penological justification

for their use. Rhodes, 452 U.S. at 346; Jones v. Toombs, No. 95-1395, 1996 WL 67750, at *1 (6th

Cir. Feb. 15, 1996); Hayes v. Toombs, No. 91-890, 1994 WL 28606, at * 1 (6th Cir. Feb. 1, 1994);

Rivers v. Pitcher, No. 95-1167, 1995 WL 603313, at *2 (6th Cir. Oct. 12, 1995).

               On occasion, “[t]he maintenance of prison security and discipline may require that

inmates be subjected to physical contact actionable as assault under common law.” Combs v.

Wilkinson, 315 F.3d 548, 556 (6th Cir. 2002) (citing Pelfrey v. Chambers, 43 F.3d 1034, 1037 (6th

Cir. 1995)). Prison officials nonetheless violate the Eighth Amendment when their “offending

conduct reflects an unnecessary and wanton infliction of pain.” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (internal quotation marks omitted); Bailey v. Golladay, 421 F. App’x. 579, 582

(6th Cir. 2011). But not every shove or restraint gives rise to a constitutional violation. Parrish

v. Johnson, 800 F.2d 600, 604 (6th Cir. 1986).

               There is an objective component and a subjective component to an Eighth

Amendment claim of excessive force. Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (citing

Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). First, “[t]he subjective component

focuses on the state of mind of the prison officials.” Williams, 631 F.3d at 383. We ask “whether

force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). Second, “[t]he objective

component requires the pain inflicted to be ‘sufficiently serious.’” Williams, 631 F.3d at 383



                                                 6
(quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)). This component requires a “contextual”

investigation, one that is “responsive to ‘contemporary standards of decency.’” Hudson, 503 U.S.

at 8, (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)). While the extent of a prisoner’s injury

may help determine the amount of force used by the prison official, it is not dispositive of whether

an Eighth Amendment violation has occurred. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). “When

prison officials maliciously and sadistically use force to cause harm, contemporary standards of

decency always are violated . . . [w]hether or not significant injury is evident.” Hudson, 503 U.S.

at 9. “Otherwise, the Eighth Amendment would permit any physical punishment, no matter how

diabolic or inhuman, inflicting less than some arbitrary quantity of injury.” Id.

               Upon initial review, the Court concludes that Plaintiff’s allegations are sufficient

to state an Eighth Amendment claim against Defendant Pratt.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Cunningham, Wyse, and Miller will be dismissed for failure to

state a claim, under 28 U.S.C. § 1915A(b), and 42 U.S.C. § 1997e(c).                Plaintiff’s Eighth

Amendment excessive force claim against Defendant Pratt remains in the case.

                An order consistent with this opinion will be entered.



Dated:    February 12, 2020                          /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                 7
